By the court, Lacy J. The objection taken to the want of a bond for costs, is waived by the defendants appearing and pleading to the action.’ The exception put in to the reading of the depositions is unavailing, as it fails to point out any valid objection, which would have authorized their exclusion as testimony. The statute of limitations relied on, will not bar the action, for the proof shows the plaintiff to be a non-resident, which brings his case expressly within the saving of the act. Judgment affirmed.